
	
		IB
		Union Calendar No. 361
		112th CONGRESS
		2d Session
		H. R. 4607
		[Report No. 112–513, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 24, 2012
			Mr. Ribble (for
			 himself, Mr. Issa,
			 Mr. Jordan,
			 Mr. Carter,
			 Mr. Conaway,
			 Mr. Paul, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			June 1, 2012
			Additional sponsors: Ms.
			 Jenkins, Mr. Canseco,
			 Mr. Lankford,
			 Mr. Terry, and
			 Mr. Griffin of Arkansas
		
		
			June 1, 2012
			Reported from the Committee on Oversight and Government
			 Reform
		
		
			June 1, 2012
			The Committee on the
			 Judiciary discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To ensure economy and efficiency of Federal
		  Government operations by establishing a moratorium on midnight rules during a
		  President’s final days in office, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Midnight Rule Relief Act of
			 2012.
		2.Moratorium on
			 midnight rulesExcept as
			 provided under sections 3 and 4, during the moratorium period, an agency may
			 not propose or finalize any midnight rule that the Administrator of the Office
			 of Information and Regulatory Affairs of the Office of Management and Budget
			 finds is likely to result in—
			(1)an annual effect on the economy of
			 $100,000,000 or more;
			(2)a
			 major increase in costs or prices for consumers, individual industries,
			 Federal, State, or local government agencies, or geographic regions; or
			(3)significant
			 adverse effects on competition, employment, investment, productivity,
			 innovation, or on the ability of United States-based enterprises to compete
			 with foreign-based enterprises in domestic and export markets.
			3.Special rule on
			 statutory, regulatory, and judicial deadlines
			(a)In
			 generalSection 2 shall not
			 apply with respect to any deadline—
				(1)for, relating to,
			 or involving any midnight rule;
				(2)that was
			 established before the beginning of the moratorium period; and
				(3)that is required
			 to be taken during the moratorium period.
				(b)Publication of
			 deadlinesNot later than 30
			 days after the beginning of a moratorium period, the Administrator of the
			 Office of Information and Regulatory Affairs of the Office of Management and
			 Budget shall identify and publish in the Federal Register a list of deadlines
			 covered by subsection (a).
			4.Exception
			(a)Emergency
			 exceptionSection 2 shall not
			 apply to a midnight rule if the President determines that the midnight rule
			 is—
				(1)necessary because of an imminent threat to
			 health or safety or other emergency;
				(2)necessary for the
			 enforcement of criminal laws;
				(3)necessary for the
			 national security of the United States; or
				(4)issued pursuant to
			 any statute implementing an international trade agreement.
				(b)Deregulatory
			 exceptionSection 2 shall not
			 apply to a midnight rule that the Administrator of the Office of Information
			 and Regulatory Affairs within the Office of Management and Budget certifies in
			 writing is limited to repealing an existing rule.
			(c)Notice of
			 exceptionsNot later than 30
			 days after a determination under subsection (a) or a certification is made
			 under subsection (b), the head of the relevant agency shall publish in the
			 Federal Register any midnight rule excluded from the moratorium period due to
			 an exception under this section.
			5.DefinitionsIn this Act:
			(1)AgencyThe term agency has the
			 meaning given that term under section 551 of title 5, United States Code,
			 except that such term does not include—
				(A)the Federal Election Commission;
				(B)the Board of
			 Governors of the Federal Reserve System;
				(C)the Federal
			 Deposit Insurance Corporation; or
				(D)the United States
			 Postal Service.
				(2)DeadlineThe term deadline means any
			 date certain for fulfilling any obligation or exercising any authority
			 established by or under any Federal statute or rule, or by or under any court
			 order implementing any Federal statute, regulation, or rule.
			(3)Moratorium
			 periodThe term
			 moratorium period means the day after the day referred to in
			 section 1 of title 3, United States Code, through January 20 of the following
			 year, in which a President is not serving a consecutive term.
			(4)Midnight
			 ruleThe term midnight
			 rule means an agency statement of general applicability and future
			 effect, issued during the moratorium period, that is intended to have the force
			 and effect of law and is designed—
				(A)to implement, interpret, or prescribe law
			 or policy; or
				(B)to describe the
			 procedure or practice requirements of an agency.
				(5)RuleThe
			 term rule has the meaning given that term under section 551 of
			 title 5, United States Code.
			
	
		June 1, 2012
		Reported from the Committee on Oversight and Government
		  Reform
		June 1, 2012
		The Committee on the
		  Judiciary discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
